Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 1 of 6 PageID #: 10923



                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                       	  
                                  EXHIBIT	  “B”
                                       	  
                                       	  
                                       	  
                                       	  
Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 2 of 6 PageID #: 10924



                            UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TEXAS
                                   TYLER DIVISION


   Intellectual Ventures II LLC,
                 Plaintiff and
                 Counter-Defendant,
          v.                                      Case No. 6:18-CV-00298-JRG
   BITCO General Insurance Corp., f/k/a,          LEAD CASE
   Bituminous Casualty Corp.; and BITCO
   National Insurance Co., f/k/a Bituminous
   Fire and Marine Insurance Co.,
                 Defendants and
                 Counterclaimants.

   Intellectual Ventures II LLC,
                 Plaintiff and
                 Counter-Defendant,
          v.
                                                  Case No. 6:18-CV-00299-JRG
   Great West Casualty Company,


                  Defendant and
                  Counterclaimant.



                           BITCO’S LIST OF TRIAL WITNESSES




                                              i
Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 3 of 6 PageID #: 10925



         Pursuant to Rule 26(a) of the Federal Rules of Civil Procedure and the Court’s Second

 Amended Docket Control Order (Dkt No. 197), BITCO General Insurance Corp., f/k/a,

 Bituminous Casualty Corp.; and BITCO National Insurance Co., f/k/a Bituminous Fire and

 Marine Insurance Co. (“Defendant”) respectfully submits the following list of witnesses that it

 expects to present at trial and those that it may call at trial if the need arises (either in person,

 through deposition designations, or through videotaped deposition).

         Defendant submits this witness list without waiving any of its rights, including the right

 to supplement or amend the list prior to or during trial, and including the right to: (a) not call

 some of the witnesses listed below, (b) call live or by deposition any witness identified on

 Plaintiff’s witness lists, (c) call live any witnesses necessary to authenticate or lay the foundation

 for the introduction of documents to which Plaintiff objects, (d) add additional witnesses to

 testify live or by deposition, (e) introduce deposition testimony as impeachment evidence or in

 rebuttal, (f) call as live witnesses at trial the corporate representative(s) designated by Plaintiff to

 be excluded from the Rule, whether or not that person appears on a witness list, (g) change a

 witness from a live witness to one testifying by deposition and vice versa, (h) modify this

 witness list if any further depositions are taken in this matter, or (i) modify, amend, or

 supplement this witness list in response to rulings by the Court. Defendant reserves the right to

 call as a witness any person identified on the witness list submitted by Plaintiff without waiving

 any right to object to Plaintiff’s presentations of such witnesses at trial, without waiving any

 objections to the admissibility of any such testimony, and without waiving the right to move for

 the exclusion of any such testimony. Defendant also may call witnesses not included on this list

 in rebuttal. The inclusion of witnesses on this list is subject to Defendant’s motions to exclude,

 Defendant’s motions in limine, and other pre-trial motions.




                                                     1
Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 4 of 6 PageID #: 10926




                                                            May Call by
  WITNESS             Will Call Live       May Call Live
                                                            Deposition

  Chris Bakewell      X

  Key Coleman         X

  Dr. Mark Crovella   X

  Craig Mowry         X

  Jonathan Jeschke                         X

  Mark Troutwine                           X

  Steve Isaac                              X                X

  Larry Davis                                               X

  Cheryl Fennesy                                            X

  David Gaertner                                            X

  Thomas Choi                                               X

  Ashley Flynn                                              X

  John Knapp                                                X

  Joe Kosiara                                               X

  Tracy Lemke                                               X

  Don Merino                                                X

  Nathan Myhrvold                                           X

  Everado Ruiz                                              X

  Edward Snyders                                            X

  Chris Spadea                                              X

  Cory Van Arsdale                                          X

  Jim Weisfield                                             X




                                       2
Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 5 of 6 PageID #: 10927



 Dated: January 4, 2019                    /s/ Irene Yang

   Harry Lee Gillam, Jr.                   Vernon M. Winters
   Texas State Bar No. 07921800            California State Bar No. 130128
   gil@gillamsmithlaw.com                  (Admitted to the E.D. Tex. Bar)
   Gillam & Smith, L.L.P.                  vwinters@sidley.com
   303 South Washington Avenue             Irene Yang
   Marshall, Texas 75670                   California State Bar No. 245464
   Telephone: (903) 934-8450               (Admitted to the E.D. Tex. Bar)
   Facsimile: (903) 934-9257               irene.yang@sidley.com
                                           SIDLEY AUSTIN LLP
                                           555 California Street, Suite 2000
                                           San Francisco, CA 94104
                                           Telephone: (415) 772-1200
                                           Facsimile: (415) 772-7400

                                           Sharon Lee
                                           (admitted pro hac vice)
                                           sharon.lee@sidley.com
                                           Samuel A. Dillon
                                           (admitted pro hac vice)
                                           samuel.dillon@sidley.com
                                           SIDLEY AUSTIN LLP
                                           1501 K Street, NW
                                           Washington, D.C. 20005
                                           Telephone: (202) 736-8000
                                           Facsimile: (202) 736-8711


                                           Andrew T. Langford
                                           Texas State Bar No. 24087886
                                           alangford@sidley.com
                                           SIDLEY AUSTIN LLP
                                           2021 McKinney Ave, Suite 2000
                                           Dallas, TX 75206
                                           Telephone: (214) 981-3300
                                           Facsimile: (214) 981-3400

                                           Counsel for Defendants and
                                           Counterclaimants, BITCO General
                                           Insurance Corp., f/k/a, Bituminous
                                           Casualty Corp.; BITCO National
                                           Insurance Co., f/k/a Bituminous Fire and
                                           Marine Insurance Co.: and Great West
                                           Casualty Company




                                       3
Case 6:18-cv-00298-JRG Document 251-2 Filed 02/06/19 Page 6 of 6 PageID #: 10928



                                 CERTIFICATE OF SERVICE

        I hereby certify that all counsel of record have been served with the foregoing document

 by electronic mail on this 4th day of January, 2019.


                                                        /s/ Julia Alvarez-Tam
                                                        Julia Alvarez-Tam




                                                 4
